BROWN, District Judge.
Had this been an ordinary sale at auction, it is quite likely that the striking of her off to libellant, and the subsequent receipt of the money by the auctioneer, would have vested a good *77title in the purchaser, although it is evident that Mr. Blanchard, in receiving the money, did not thereby intend to vest title or surrender possession to libellant
A different rule, however, obtains with regard to judicial sales. The practice in courts of chancery and admiralty requires that the sale be confirmed before the purchaser has a right to the property. Confirmation is said to be the judicial sanction of the court. Until then, the bargain is incomplete. When made, it relates back to the time of the sale, and supplies all defects except those founded in vrant of jurisdiction or in fraud. Until confirmed by the court the sale confers no right. Until then, it is a sale only in a popular and not in a judicial or legal sense. “The bidder,” says the supreme court of Kentucky, “acquires by the mere acceptance of his bid no independent right, as in the case of a purchaser under an execution, to have his purchase completed,” but is merely a preferred proposer, until the confirmation of the sale by the court, as agreed to by its ministerial agent. Bor. Jud. Sales, §§ 122, 124-126, 134. Although it is true if the deed be made and delivered aDd possession surrendered, laj>se of time may operate to confirm the title of the purchaser, without formal confirmation by the court; yet, ordinarily speaking, until confirmation, the sale may at any time be set aside, and a resale ordered. The vesting of a title in a purchaser is obviously inconsistent with the power of ordering a resale. As the libellant expended his money and labor without authority, he is not entitled to recover, and his libel must be dismissed.